Case 1:20-cv-00284-TFM-M Document 10 Filed 08/07/20 Page 1 of 10                   PageID #: 206




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION


 VERONICA HEADS,                             :
                                             :
         Plaintiff,                          :
                                             :
 vs.                                         :       CIVIL ACTION NO. 1:20-cv-284-TFM-M
                                             :
 PARADIGM INVESTMENT GROUP,                  :
 LLC.,                                       :
                                             :
         Defendant.                          :

                          MEMORANDUM OPINION AND ORDER

         Pending before the Court is Defendant’s Motion to Dismiss or, in the Alternative, Stay

 Pending Arbitration and to Compel Arbitration and brief in support. Docs. 4, 5, filed June 23,

 2020.   Defendant Paradigm Investment Group, LLC, requests the Court dismiss or, in the

 alternative, stay this matter and compel Plaintiff Veronica Heads to arbitrate her claims. Id.

 Having considered the motion, the evidence in support of the motion, and the relevant law, the

 Court finds the motion is due to be GRANTED as to Paradigm Investment Group, LLC’s,

 alternative request to stay this matter and compel arbitration and DENIED as to its request to

 dismiss this matter.

                             I.     JURISDICTION AND VENUE

         The Court has subject matter jurisdiction over the claims in this action pursuant to 28

 U.S.C. § 1331 (federal question) and 28 U.S.C. § 1343 (civil rights) as Plaintiff brings claims

 pursuant to 42 U.S.C. §2000e, et seq. (“Title VII”) and 42 U.S.C. § 1981.

         The Court has personal jurisdiction over Defendant Paradigm Investment Group

 (“Paradigm”), because Plaintiff Veronica Heads (“Plaintiff”) alleges she is a resident of Alabama



                                           Page 1 of 10
Case 1:20-cv-00284-TFM-M Document 10 Filed 08/07/20 Page 2 of 10                       PageID #: 207




 and Paradigm, a foreign limited liability company, employed her to manage three (3) of their

 Baldwin County, Alabama fast food locations. Doc. 1 ¶¶ 4-72; see also Burger King Corp. v.

 Rudzewicz, 471 U.S. 462, 471-78, 105 S. Ct. 2174, 2181-85, 85 L. Ed. 2d 528 (1985) (explaining

 the requirements for specific jurisdiction over an out-of-state defendant); Helicopteros Nacionales

 de Colombia, S.A. v. Hall, 466 U.S. 408, 416, 104 S. Ct. 1868, 1873, 80 L. Ed. 2d 404 (1984)

 (stating general jurisdiction requires the defendant have “continuous and systematic” contacts with

 the forum states); Prewitt Enters., Inc. v. Org. of Petroleum Exporting Countries, 353 F.3d 916,

 925 n.15 (11th Cir. 2003) (quoting DeMelo v. Toche Marine, Inc., 711 F.2d 1260, 1264 (5th Cir.

 1983)) (“Personal jurisdiction is a composite notion of two separate ideas: amenability to

 jurisdiction, or predicate, and notice to the defendant through valid service of process.”).

        Venue is proper in this Court because Plaintiff alleges a substantial part of the events or

 omissions that form the basis of her claims occurred in Baldwin County, which is within this

 Court’s jurisdiction, and venue is not contested. Doc. 1 ¶¶ 16-72; see also 28 U.S.C. § 1391(b)(2).

                  II.     PROCEDURAL AND FACTUAL BACKGROUND

 A.     Procedural Background

        Plaintiff exhausted her administrative remedies when she timely filed her charges of race

 and sex discrimination and retaliation with the Equal Employment Opportunity Commission

 (“EEOC”), which issued her a Notice of Right to Sue. Doc. 1 ¶¶ 10-15 at 3.

        Plaintiff originally filed her Complaint with this Court on May 22, 2020, within ninety (90)

 days of the date that she received her Notice of Right to Sue. Id. ¶ 15. Plaintiff brings claims for

 race discrimination and retaliation in violation of Title VII of the Civil Rights Act, 42 U.S.C. §

 2000e to 2000e(17), and 42 U.S.C. § 1981. Id. ¶¶ 73-129. On June 23, 2020, Paradigm filed the

 instant Motion to Dismiss or, in the Alternative, Stay Pending Arbitration and to Compel



                                             Page 2 of 10
Case 1:20-cv-00284-TFM-M Document 10 Filed 08/07/20 Page 3 of 10                       PageID #: 208




 Arbitration (“motion to compel arbitration”) and brief in support, for which the Court entered a

 submission order. Docs. 4, 5, 8. Plaintiff timely filed her response, and Paradigm did not file a

 reply. Docs. 9, 10. Paradigm’s motion to compel arbitration is ripe for review, and the Court finds

 an evidentiary hearing unnecessary.

 B.     Factual Background1

        Paradigm is a Hardee’s franchisee that operates Hardee’s restaurants in multiple

 Southeastern states, including Alabama. Doc. 5-1 at 2. On October 28, 2018, Plaintiff applied for

 a job as a District Manager with Paradigm. Id. at 2- 3. Plaintiff applied for the position through

 an online portal that is used by Paradigm for prospective employee-application generation and

 new-hire-onboarding purposes. Id. To access the online portal, Plaintiff was required to create

 her own unique username and password. Id. After Plaintiff logged in, she completed the

 application and submitted it electronically through the online portal. Id. The application that

 Plaintiff submitted includes a provision that states she understands and agrees, as a condition of

 employment, she would be “required to sign and/or agree to an arbitration agreement and/or the

 Company’s Alternate Dispute Resolution (“ADR”) Plan.” Id. at 2-3, 12.

        On November 14, 2018, Paradigm sent Plaintiff a letter that offered her a position as a

 District Manager who would be responsible for three (3) Hardee’s locations in Alabama (“offer

 letter”). Id. at 3, 15-16. The offer letter contains an arbitration provision that states, “You agree

 to be bound by Paradigm’s Arbitration Agreement as a condition of your employment with

 Paradigm.” Id. at 15-16. Plaintiff hand-signed the offer letter on November 14, 2018, and returned

 it to Paradigm via email on the same date. Id. at 3.


 1
   In Plaintiff’s response to the instant motion, she does not specifically challenge Paradigm’s
 “Background Facts,” which are closely followed in the Court’s “Factual Background.” See Doc.
 5 at 2-7.

                                            Page 3 of 10
Case 1:20-cv-00284-TFM-M Document 10 Filed 08/07/20 Page 4 of 10                         PageID #: 209




        Potential new hires for Paradigm are required to electronically complete standard

 paperwork as part of the new-hire-onboarding process. Id. Potential new hires are sent an email

 that contains a link to the online portal, and they must click the link to reach the onboarding task

 manager. Id. Plaintiff received such an email at the email address that she provided to Paradigm

 when she submitted her job application. Id. Plaintiff was required to complete the onboarding

 process, during which employee information is gathered and various documents are signed,

 including payroll tax withholding forms, company policies, and an arbitration agreement. Id. As

 part of the onboarding process, Plaintiff was required to provide her Social Security number, date

 of birth, address, and other identifying information. Id.

        On November 14, 2018, the same day that Plaintiff returned her signed offer letter, she

 logged in to the online portal to sign the new-employee-onboarding paperwork that is required by

 Paradigm. Id. at 3-4. Plaintiff entered her unique username and password to log in to the online

 portal and completed her onboarding paperwork. Id. The onboarding paperwork includes: (1)

 Form I-9 (authorization to work); (2) Form W-4 (federal payroll taxes); (3) Form A-4 (state payroll

 taxes); (4) Paradigm’s cash-handling policy; (5) 401k Plan Disclosure Statement; (6) Insurance

 Options: (7) Paradigm’s Rules, Regulations, and Procedures; (8) Paradigm’s Employee Guide to

 Health and Safety; (9) EEO and Anti-Harassment Policy; (10) Paradigm’s Supplemental

 Management Guide; (11) Paradigm’s Employee Handbook; and (12) an Alternative Dispute

 Resolution Plan and Arbitration Agreement (“arbitration agreement”). Id. Plaintiff digitally

 signed each of the aforementioned onboarding documents. Id. at 3-4, 18-138.

        The arbitration agreement provides in pertinent part:

        A.      It is agree that any and all disputes, claims, (whether tort, contract, statutory
                or otherwise) and/or controversies which relate, in any manner, to this
                Agreement, the Plan, or to Employee’s employment with Employer shall be
                submitted to final and binding arbitration. The claims covered by this

                                             Page 4 of 10
Case 1:20-cv-00284-TFM-M Document 10 Filed 08/07/20 Page 5 of 10                        PageID #: 210




                  agreement to arbitrate (the “Covered Claims”) include, but are not limited
                  to, those which related to the following:

        ...
                  f.     Employee’s employment with Employer, including the terms and
                         conditions thereof and all acts or occurrences relating to any
                         termination of such employment, including but not limited to
                         wrongful discharge claims for wages or other compensation due,
                         claims for breach of any contract or covenant (express or implied),
                         tort claims, claims for discrimination (including, but not limited to
                         race, sex, religion, national origin, ancestry, age, genetics, veteran
                         status, marital status, or medical condition, physical or mental
                         disability/handicap), claims of harassment (including workplace and
                         sexual harassment) or claims for violation of any federal, state or
                         other governmental law, statute, regulation, or ordinance.

 Id. at 150-52.

        During the online portal’s electronic-onboarding process, each new employee is presented

 with a series of pages that must be viewed and completed in sequential order; it is not possible to

 advance to the next page without acknowledging the preceding page. Id. at 5. During the

 onboarding process, the new employee is shown a PDF copy of Paradigm’s Alternative Dispute

 Resolution Plan, and below it, the new employee is required to check a box that is beside the

 statement “I have read and agree to the above information” and then click a button that is labeled

 “Acknowledge and Continue” to proceed with the onboarding process. Id. After, the new

 employee is shown a PDF copy of the arbitration agreement, and below it, the new employee must

 check a box that is beside the statement “I have read and agree to the above information” and then

 click a button that is labeled “Acknowledge and Continue” to proceed with the onboarding process.

 Id. During the onboarding process, Plaintiff also signed Paradigm’s Rules, Regulations, and

 Procedures, which contains provisions that state Plaintiff had an opportunity to read and review

 the arbitration agreement and agreed to follow the procedures in the arbitration agreement to

 resolve any employment-related disputes. Id. at 5, 154-55.



                                             Page 5 of 10
Case 1:20-cv-00284-TFM-M Document 10 Filed 08/07/20 Page 6 of 10                       PageID #: 211




                                 III.       STANDARD OF REVIEW

        [A] district court may conclude as a matter of law that parties did or did not enter
        into an arbitration agreement only if “there is no genuine dispute as to any material
        fact” concerning the formation of such an agreement. FED. R. CIV. P. 56(a). A
        dispute is not “‘genuine’ if it is unsupported by the evidence or is created by
        evidence that is ‘merely colorable’ or ‘not significantly probative.’” Baloco v.
        Drummond Co., 767 F.3d 1229, 1246 (11th Cir. 2014) (quoting Anderson v. Liberty
        Lobby, Inc., 477 U.S. 242, 249-50, 106 S. Ct. 2505, 2511, 91 L. Ed. 2d 202 (1986),
        cert. denied, - U.S. -, 136 S. Ct. 410, 193 L. Ed. 2d 317 (2015). . . . “[C]onclusory
        allegations without specific supporting facts have no probative value” for a party
        resisting summary judgment. See Leigh v. Warner Bros., 212 F.3d 1210, 1217
        (11th Cir. 2000) (quotation marks omitted).

 Bazemore v. Jefferson Capital Sys., LLC, 827 F.3d 1325, 1333 (11th Cir. 2016).

        Therefore, a motion to compel arbitration is “summary-judgment-like” in nature, and an

 order compelling arbitration is “in effect a summary disposition of the issue of whether or not there

 has been a meeting of the minds on the agreement to arbitrate.” In re Checking Account Overdraft

 Litigation, 754 F.3d 1290, 1294 (11th Cir. 2014) (quoting Magnolia Capital Advisors, Inc. v. Bear

 Stearns & Co., 272 F. App’x 782, 785 (11th Cir. 2008) (per curiam)). The Court will view the

 evidence in the light most favorable to Plaintiff. Moore ex rel. Moore v. Reese, 637 F.3d 1220,

 1232 (11th Cir. 2011) (citing Rosario v. Am. Corrective Counseling Servs., Inc., 506 F.3d 1039,

 1043 (11th Cir. 2007)).

                              IV.       DISCUSSION AND ANALYSIS

        In the case at hand, Plaintiff acknowledges in her response to the motion that she signed an

 Arbitration Agreement and does not oppose the request to stay the litigation, but does oppose

 dismissal. Doc. 9 at 2. As the motion is “summary-judgment-like,” even though the alternative

 request is unopposed, the Court will provide a cursory analysis to ensure disposition utilizing the

 alternative stay request is appropriate.

        In 1925, Congress enacted the [Federal Arbitration Act (“FAA”)] “[t]o overcome
        judicial resistance to arbitration,” Buckeye Check Cashing, Inc. v. Cardegna, 546

                                              Page 6 of 10
Case 1:20-cv-00284-TFM-M Document 10 Filed 08/07/20 Page 7 of 10                        PageID #: 212




       U.S. 440, 443, 126 S. Ct. 1204, 1207, 163 L. Ed. 2d 1038 (2006), and to declare a
       “‘national policy favoring arbitration’ of claims that parties contract to settle in that
       manner.” Preston v. Ferrer, 552 U.S. 346, 353, 128 S. Ct. 978, 983, 169 L. Ed. 2d
       917 (2008) (quoting Southland Corp. v. Keating, 465 U.S. 1, 10, 104 S. Ct. 852,
       858, 79 L. Ed. 2d 1 (1984)). Three sections of the FAA play particularly important
       roles in achieving that purpose. 9 U.S.C. § 2 – the “primary substantive provision”
       of the FAA, Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1,
       24, 103 S. Ct. 927, 941, 74 L. Ed. 2d 765 (1983) – provides that arbitration
       agreements in contracts “involving commerce” are “valid, irrevocable, and
       enforceable. 9 U.S.C. § 3 directs courts to stay their proceedings in any case raising
       a dispute on an issue referable to arbitration. And 9 U.S.C. § 4 “authorizes a federal
       district court to issue an order compelling arbitration if there has been a ‘failure,
       neglect, or refusal’ to comply with [an] arbitration agreement.” Shearson/Am. Exp.,
       Inc. v. McMahon, 482 U.S. 220, 226, 107 S. Ct. 2332, 2337, 96 L. Ed. 2d 185 (1987)
       (quoting 9 U.S.C. § 4).

       As these provisions embody the “liberal federal policy favoring arbitration
       agreements,” Caley v. Gulfstream Aerospace Corp., 428 F.3d 1359, 1367 (11th Cir.
       2005) (citation and quotation marks omitted), “doubts concerning the scope of
       arbitrable issues should be resolved in favor or arbitration.” Bazemore v. Jefferson
       Capital Sys., LLC, 827 F.3d 1325, 1329 (11th Cir. 2016) (emphasis added). This
       “presumption,” however, “does not apply to disputes concerning whether an
       agreement to arbitrate has been made.” Id. (citation omitted).

       When . . . a party moves a district court to compel arbitration under the FAA, the
       court must first determine whether “the making of the agreement for arbitration or
       the failure to comply therewith is . . . in issue.” 9 U.S.C. § 4. If, under a “summary
       judgment-like standard,” the district court concludes that there “is no genuine
       dispute as to any material fact concerning the formation of such an agreement,” it
       “may conclude as a matter of law that [the] parties did or did not enter into an
       arbitration agreement.” Bazemore, 827 F.3d at 1333 (citation and quotation marks
       omitted). If, on the other hand, the making of the agreement is in issue, “the court
       shall proceed summarily to the trial thereof.” 9 U.S.C. § 4.

       As in a traditional summary judgment motion, an examination of substantive law
       determines which facts are material. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
       248, 106 S. Ct. 2505, 2510, 91 L. Ed. 2d 202 (1986). The “threshold question of
       whether an arbitration agreement exists at all is ‘simply a matter of contract.’”
       Bazemore, 827 F.3d at 1329 (quoting First Options of Chi., Inc. v. Kaplan, 514 U.S.
       938, 943, 115 S. Ct. 1920, 1924, 131 L. Ed. 2d 985 (1995)). Thus, just as “state
       law generally governs whether an enforceable contract exists,” state law generally
       governs whether an enforceable “agreement to arbitrate exists” as well. Caley, 428
       F.3d at 1368. To prove the existence of a contract under Alabama law, the party
       seeking to enforce the contract must prove by a preponderance of the evidence: “an
       offer[,] an acceptance, consideration, and mutual assent to terms essential to the



                                            Page 7 of 10
Case 1:20-cv-00284-TFM-M Document 10 Filed 08/07/20 Page 8 of 10                     PageID #: 213




        formation of a contract.” Shaffer v. Regions Fin. Corp., 29 So. 3d 872, 880 (Ala.
        2009).

 Burch v. P.J. Cheese, Inc., 861 F.3d 1338, 1345-46 (11th Cir. 2017) (footnote omitted).

        Additionally, under Alabama law, “[a]rbitration provisions are to be treated like any other

 contractual provision.” Serv. Corp. Int’l v. Fulmer, 883 So. 2d 621, 633 n.15 (Ala. 2003). “A

 party seeking to compel arbitration has the burden of proving: (1) the existence of a contract

 containing an arbitration agreement and (2) that the underlying contract evidences a transaction

 affecting interstate commerce.” Kenworth of Birmingham, Inc. v. Langley, 828 So. 2d 288, 290

 (Ala. 2002).

        As to whether Plaintiff contracted to arbitrate her instant claims, Paradigm argues she

 agreed to be bound by Paradigm’s arbitration agreement as a condition of her employment with

 Paradigm when she physically signed the offer letter and electronically signed the arbitration

 agreement and other document during the new-hire-onboarding process. Doc. 5 at 8-11. As to

 whether the contract evidences a transaction that affects interstate commerce, Paradigm argues it

 is a California limited liability company that regularly conducts business in multiple states,

 employs individual in multiple states, its restaurants serve customers who travel in interstate

 commerce, and its restaurants regularly receive supplies and equipment from out-of-state. Id. at

 12-13. Plaintiff admits she signed the arbitration agreement as a condition of her employment and

 does not dispute the transaction affects interstate commerce. See Doc. 9 at 1-2.

        Finally, Paradigm argues Plaintiff, per the terms of the arbitration agreement, is required

 to arbitrate her instant claims. Doc. 5 at 10. Plaintiff asserts she understands her instant claims

 are covered by the arbitration agreement and does not oppose Paradigm’s requests to compel

 arbitration and stay this matter pending arbitration. Doc. 9 at 2.

        Therefore, the Court finds as a matter of law, Plaintiff and Paradigm entered into an

                                            Page 8 of 10
Case 1:20-cv-00284-TFM-M Document 10 Filed 08/07/20 Page 9 of 10                        PageID #: 214




 arbitration agreement that covers her instant claims, and Paradigm’s request to compel Plaintiff to

 arbitrate her instant claims is granted.

         As to whether the Court should dismiss or stay this matter pending the arbitration of

 Plaintiff’s instant claims, as requested by Paradigm, the FAA provides the federal courts “shall on

 application of one of the parties stay” a proceeding where any issue in that proceeding is referable

 to arbitration. 9 U.S.C. § 3; see also Caley v. Gulfstream Aerospace Corp., 428 F.3d 1359, 1369

 (11th Cir. 2005) (“[T]he FAA’s enforcement sections require a court to stay a proceeding where

 the issue in the proceeding ‘is referable to arbitration under an agreement in writing for such

 arbitration… .’”) (emphasis in original); Bender v. A.G. Edwards & Sons, Inc., 971 F.2d 698, 699

 (11th Cir. 1992) (“The district court properly found that the state law claims were subject to

 arbitration, but erred in dismissing the claims rather than staying them. Upon finding that a claim

 is subject to an arbitration agreement, the court should order that the action be stayed pending

 arbitration.”).

         Therefore, the Court will deny Paradigm’s request to dismiss this matter and grant its

 alternative request to stay this matter pending arbitration.

                                        V.     CONCLUSION

         Accordingly, it is hereby ORDERED as follows:

         (1)       Defendant’s Motion to Dismiss or, in the Alternative, Stay Pending Arbitration and

 to Compel Arbitration (Doc. 4) is GRANTED in part and DENIED in part. The motion is

 granted as to its requests to stay this matter and compel arbitration, but denied as to its request to

 dismiss this matter;

         (2)       This matter is STAYED pending the outcome of arbitration, and the Clerk of Court

 is DIRECTED to place this matter on the administratively closed docket; and



                                              Page 9 of 10
Case 1:20-cv-00284-TFM-M Document 10 Filed 08/07/20 Page 10 of 10                 PageID #: 215




         (3)     The parties are ORDERED to file with the Court a joint notice within seven (7)

  days of the completion of arbitration.

         DONE and ORDERED this the 7th day of August 2020.
                                            18tyh




                                                    s/Terry F. Moorer
                                                    TERRY F. MOORER
                                                    UNITED STATES DISTRICT JUDGE




                                           Page 10 of 10
